NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                      2007-3212



                                  LINDA J. OWENS,

                                                            Petitioner,

                                          v.


                       DEPARTMENT OF TRANSPORTATION,

                                                            Respondent.


        William W. Osborne, Jr., Osborne Law Offices, P.C., of Washington, DC, argued
for petitioner. With him on the brief was Natalie C. Moffett.

      Meredyth D. Cohen, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With
her on the brief were Jeffrey S. Bucholtz, Acting Assistant Attorney General, Jeanne E.
Davidson, Director; and Todd M. Hughes, Deputy Director. Of counsel was Parisa
Naraghi-Arani, United States Department of Transportation, Federal Aviation
Administration, of Washington, DC.

Appealed from: Merit Systems Protection Board
                       NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                      2007-3212


                                  LINDA J. OWENS,

                                                      Petitioner,

                                           v.

                      DEPARTMENT OF TRANSPORTATION,

                                                      Respondent.




                                   Judgment

ON APPEAL from the        Merit Systems Protection Board

in CASE NO(S).            DE0752050235-I-3

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

        Per Curiam (LINN, Circuit Judge, ARCHER, Senior Circuit Judge, and PROST,
Circuit Judge).

                          AFFIRMED. See Fed. Cir. R. 36.


                                           ENTERED BY ORDER OF THE COURT




DATED April 14, 2008                       /s/ Jan Horbaly____________
                                          Jan Horbaly, Clerk